FILED
                             NOT FOR PUBLICATION                            OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE MANUEL LOZANO-LEON,                         Nos. 06-73527
                                                      06-74977
               Petitioner,
                                                 Agency No. A098-568-157
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.




                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       In these consolidated petitions for review, Jose Manuel Lozano-Leon, a

native and citizen of Mexico, petitions for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

decision denying his request for a continuance and denying his motion to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a continuance, Ahmed v. Holder, 569 F.3d 1009, 1012 (9th

Cir. 2009), and the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d

960, 964 (9th Cir. 2002). We review de novo claims of due process violations. Id.

We deny the petitions for review.

      The agency did not abuse its discretion in denying Lozano-Leon’s request

for a continuance. See Ahmed, 569 F.3d at 1012 (continuance may be granted for

good cause).

      The BIA did not abuse its discretion in denying Lozano-Leon’s motion to

reconsider on the ground that the motion failed to identify any error of fact or law

in the BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).

      PETITIONS FOR REVIEW DENIED.




                                          2                            06-73527, 06-74977